DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding Claim 14, the limitations of the claim are already recited in Claim 12, of which Claim 14 depends upon.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Risk (US Patent 10,335,257).
Regarding Claim 1, Rizk teaches an implantable prosthesis (100) for repairing a defect in a muscle or tissue wall, the prosthesis comprising (abstract): 
a body of biologically compatible prosthetic material having a preformed three- dimensional contoured shape that independently assumes a curved shape configured to conform to the muscle or tissue wall (Figure 2A-2D; Abstract; Column 2, Lines 17-34 and Lines 45-53), the body having a ball burst strength of 45 lbs to 52 lbs (Column 9, Lines 39-41 which discloses a burst strength of at least 20kg which is 22.09 lbs and Column 9, Lines 53 discloses that the preferred embodiment has a burst strength of 24.5kg. Therefore, the prior art encompasses and anticipates the claimed range; the Examiner also notes that the specification of the present invention does not provide criticality to the claimed range).
Regarding Claim 2, Rizk teaches the implantable prosthesis according to claim 1, wherein the body has a ball burst strength of 45.7 lbs to 51.6 lbs (Column 9, Lines 39-41).
Regarding Claim 3, Rizk teaches the implantable prosthesis according to claim 2, wherein the body has a ball burst strength of 47 lbs to 50 lbs (Column 9, Lines 39-41).
Regarding Claim 4, Risk teaches the implantable prosthesis according to claim 3, wherein the body has a ball burst strength of approximately 48.8 lbs (Column 9, Lines 39-41).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Risk (US Patent 10,335,257) as applied to claim 1 above, and further in view of Cherok (US PGPub 2008/0147198).
Regarding Claim 5, Rizk teaches the implantable prosthesis according to claim 1, wherein the body is formed of a mesh fabric (Column 9, Lines 31-35) and has a suture pullout strength of at least 10N (2.24 lbf) but fails to explicitly state that the body has a suture pullout strength of 6.9 lbs to 12.4 lbs in the machine direction and 7.7 lbs to 13.7 lbs in the cross direction
Cherok teaches a repair fabric including a dual bar warp knit mesh for use in repairing soft tissue and muscle wall defects including hernia repair and chest wall reconstruction (abstract) wherein the implant has suture pullout strength of 6.9 lbs to 12.4 lbs in the machine direction and 7.7 lbs to 13.7 lbs in the cross direction (see TABLE 1; after Paragraph 0041).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the body taught by Risk to have the materials which exhibit the claimed properties, as taught by Cherok since it has been held that where the general conditions of a claim are disclosed in the prior art, the substitution of one known element for another yields predictable results to one of ordinary skill in the art.
Furthermore/Alternatively, It would have been obvious to one of ordinary skill before the effective filing date of the invention to modify the body of Rizk to have the properties in the claimed ranges, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980). See MPEP 2144.05 II (B).
Regarding Claim 6, the combination of references disclosed above teaches the implantable prosthesis according to claim 1, wherein Cherok teaches the body has a tensile strength of 12.6 lbs to 17.1 lbs in the machine direction and 31.4 lbs to 44.9 lbs in the cross direction (see Table 1 of Cherok).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the body taught by Risk to have the materials which exhibit the claimed properties, as taught by Cherok since it has been held that where the general conditions of a claim are disclosed in the prior art, the substitution of one known element for another yields predictable results to one of ordinary skill in the art.
Furthermore/Alternatively, It would have been obvious to one of ordinary skill before the effective filing date of the invention to modify the body of Rizk to have the properties in the claimed ranges, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980). See MPEP 2144.05 II (B).
Regarding Claim 7, the combination of references disclosed above teaches the implantable prosthesis according to claim 1, wherein Cherok teaches the body has a tear resistance of 7.8 lbs to 12.3 lbs in the machine direction and 7.7 lbs to 12.9 lbs in the cross direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the body taught by Risk to have the materials which exhibit the claimed properties, as taught by Cherok since it has been held that where the general conditions of a claim are disclosed in the prior art, the substitution of one known element for another yields predictable results to one of ordinary skill in the art.
Furthermore/Alternatively, It would have been obvious to one of ordinary skill before the effective filing date of the invention to modify the body of Rizk to have the properties in the claimed ranges, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980). See MPEP 2144.05 II (B).
Regarding Claim 8, the combination of references disclosed above teaches the implantable prosthesis according to claim 1, wherein Rizk teaches the body has an elongation at break of less than (500%) but fails to explicitly teach ab elongation break of 100.3% to 133.7% in the machine direction and 52.6% to 66.4% in the cross direction.
Cherok teaches that it is known to test elongation breaks in the machine direction and the cross direction, but does not teach the explicit ranges claimed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the body taught by Risk to have the materials which exhibit the claimed properties, as taught by Cherok since it has been held that where the general conditions of a claim are disclosed in the prior art, the substitution of one known element for another yields predictable results to one of ordinary skill in the art.
Furthermore/Alternatively, It would have been obvious to one of ordinary skill before the effective filing date of the invention to modify the body of Rizk to have the properties in the claimed ranges, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980). See MPEP 2144.05 II (B).
Regarding Claim 9, the combination of references disclosed above teaches the implantable prosthesis according to claim 1, wherein Cherok teaches the body is formed of a knit mesh that includes a plurality of generally polygonal shaped primary pores defined by knitted strands of first filaments having a first diameter and a pair of individual second filaments that extend across each primary pore to define a plurality of secondary pores within each primary pore, each of the pair of individual second filaments extending substantially parallel to one another, each of the second filaments having a second diameter which is greater than the first diameter (Paragraph 0015-0022; see Figure 1).
Regarding Claim 10, the combination of references disclosed above teaches the implantable prosthesis according to claim 9, wherein Cherok teaches the first filament has a diameter of approximately 0.0045 to 0.0051 inches and the second filament has a diameter of approximately 0.0063 to 0.0075 inches (Paragraph 0028)
Regarding Claim 11, the combination of references disclosed above teaches the implantable prosthesis according to claim 9, wherein the body includes an implantable dual bar warp knit mesh produced according to a first bar pattern chain of 4/2 4/6 4/2 6/8 6/4 6/8 and a second bar pattern chain of 6/8 2/0 6/8 4/2 8/10 4/2, wherein the first filament is knitted according to the first bar pattern chain and the second filament is knitted according to the second bar pattern chain (see Figure 2; Paragraph 0022).

Claims 12-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Risk (US Patent 10,335,257) in view of Cherok (US PGPub 2008/0147198).
Regarding Claim 12, Rizk teaches an implantable prosthesis (100) for repairing a defect in a muscle or tissue wall, the prosthesis comprising (abstract): 
a body of biologically compatible mesh material having a preformed three- dimensional contoured shape that independently assumes a curved shape configured to conform to the muscle or tissue wall (Figure 2A-2D; Abstract; Column 2, Lines 17-34 and Lines 45-53), the body having a tensile strength of at least 100MPA (Column 9, Lines 9-11).
Rizk fails to explicitly teach the body has a tensile strength of 12.6 lbs to 17.1 lbs in the machine direction and 31.4 lbs to 44.9 lbs in the cross direction.
Cherok teaches a repair fabric including a dual bar warp knit mesh for use in repairing soft tissue and muscle wall defects including hernia repair and chest wall reconstruction (abstract) wherein the body has a tensile strength of 12.6 lbs to 17.1 lbs in the machine direction and 31.4 lbs to 44.9 lbs in the cross direction (see Table 1 of Cherok).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the body taught by Risk to have the materials which exhibit the claimed properties, as taught by Cherok since it has been held that where the general conditions of a claim are disclosed in the prior art, the substitution of one known element for another yields predictable results to one of ordinary skill in the art.
Furthermore/Alternatively, It would have been obvious to one of ordinary skill before the effective filing date of the invention to modify the body of Rizk to have the properties in the claimed ranges, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980). See MPEP 2144.05 II (B).
Regarding Claim 13, the combination of references disclosed above teaches the implantable prosthesis according to claim 12, wherein Cherok teaches the body has a tensile strength of approximately 14.8 lbs in the machine direction and approximately 39.6 lbs in the cross direction (Table 1).
Regarding Claim 14, the combination of references disclosed above teaches the implantable prosthesis according to claim 13, wherein Cherok teaches the body has a tensile strength of 12.6 lbs to 17.1 lbs in the machine direction and 31.4 lbs to 44.9 lbs in the cross direction (Table 1).
Regarding Claim 15, the combination of references disclosed above teaches the implantable prosthesis according to claim 12, wherein Cherok teaches the body has a suture pullout strength of 6.9 lbs to 12.4 lbs in the machine direction and 7.7 lbs to 13.7 lbs in the cross direction (table 1).
Regarding Claim 16, the combination of references disclosed above teaches the implantable prosthesis according to claim 12, wherein Cherok teaches the body has a ball burst strength of 45 lbs to 52 lbs (Table 1).
Regarding Claim 17, the combination of references disclosed above teaches the implantable prosthesis according to claim 12, wherein Cherok teaches the body has a tear resistance of 7.8 lbs to 12.3 lbs in the machine direction and 7.7 lbs to 12.9 lbs in the cross direction (Table 1).
Regarding Claim 18, the combination of references disclosed above teaches the implantable prosthesis according to claim 12, wherein Rizk teaches the body has an elongation at break of less than (500%) but fails to explicitly teach ab elongation break of 100.3% to 133.7% in the machine direction and 52.6% to 66.4% in the cross direction.
Cherok teaches that it is known to test elongation breaks in the machine direction and the cross direction, but does not teach the explicit ranges claimed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the body taught by Risk to have the materials which exhibit the claimed properties, as taught by Cherok since it has been held that where the general conditions of a claim are disclosed in the prior art, the substitution of one known element for another yields predictable results to one of ordinary skill in the art.
Furthermore/Alternatively, It would have been obvious to one of ordinary skill before the effective filing date of the invention to modify the body of Rizk to have the properties in the claimed ranges, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980). See MPEP 2144.05 II (B).
Regarding Claim 19, the combination of references disclosed above teaches the implantable prosthesis according to claim 12, wherein Cherok teaches the body is formed of a knit mesh that includes a plurality of generally polygonal shaped primary pores defined by knitted strands of first filaments having a first diameter and a pair of individual second filaments that extend across each primary pore to define a plurality of secondary pores within each primary pore, each of the pair of individual second filaments extending substantially parallel to one another, each of the second filaments having a second diameter which is greater than the first diameter (Paragraph 0015-0022; see Figure 1).
Regarding Claim 20, the combination of references disclosed above teaches the implantable prosthesis according to claim 19, wherein Cherok teaches the first filament has a diameter of approximately 0.0045 to 0.0051 inches and the second filament has a diameter of approximately 0.0063 to 0.0075 inches (Paragraph 0028)
Regarding Claim 21, the combination of references disclosed above teaches the implantable prosthesis according to claim 19, wherein the body includes an implantable dual bar warp knit mesh produced according to a first bar pattern chain of 4/2 4/6 4/2 6/8 6/4 6/8 and a second bar pattern chain of 6/8 2/0 6/8 4/2 8/10 4/2, wherein the first filament is knitted according to the first bar pattern chain and the second filament is knitted according to the second bar pattern chain (see Figure 2; Paragraph 0022).
Regarding Claim 22, Rizk teaches an implantable prosthesis (100) for repairing a defect in a muscle or tissue wall, the prosthesis comprising (abstract): 
a body of biologically compatible mesh material having a preformed three- dimensional contoured shape that independently assumes a curved shape configured to conform to the muscle or tissue wall (Figure 2A-2D; Abstract; Column 2, Lines 17-34 and Lines 45-53).
Rizk fails to explicitly teach the body has the body having a tear resistance of 7.8 lbs to 12.3 lbs in the machine direction and 7.7 lbs to 12.9 lbs in the cross direction.
Cherok teaches a repair fabric including a dual bar warp knit mesh for use in repairing soft tissue and muscle wall defects including hernia repair and chest wall reconstruction (abstract) wherein the body has a tear resistance of 7.8 lbs to 12.3 lbs in the machine direction and 7.7 lbs to 12.9 lbs in the cross direction (Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the body taught by Rizk to have the materials which exhibit the claimed properties, as taught by Cherok since it has been held that where the general conditions of a claim are disclosed in the prior art, the substitution of one known element for another yields predictable results to one of ordinary skill in the art.
Regarding Claim 23, the combination of references disclosed above teaches the implantable prosthesis according to claim 22, wherein Cherok teaches the body has a tear resistance of approximately 9.6 lbs in the machine direction and approximately 10.4 lbs in the cross direction (Table 1).
Regarding Claim 24, the combination of references disclosed above teaches the implantable prosthesis according to claim 22, wherein Cherok teaches the body has a tensile strength of 12.6 lbs to 17.1 lbs in the machine direction and 31.4 lbs to 44.9 lbs in the cross direction (Table 1).
Regarding Claim 25, the combination of references disclosed above teaches the implantable prosthesis according to claim 22, wherein Cherok the body has a suture pullout strength of 6.9 lbs to 12.4 lbs in the machine direction and 7.7 lbs to 13.7 lbs in the cross direction (Table 1).
Regarding Claim 26, the combination of references disclosed above teaches the implantable prosthesis according to claim 22, wherein Rizk the body has a ball burst strength of 45 lbs to 52 lbs (Column 9, Lines 39-41 which discloses a burst strength of at least 20kg which is 22.09 lbs and Column 9, Lines 53 discloses that the preferred embodiment has a burst strength of 24.5kg. Therefore, the prior art encompasses the claimed range; the Examiner also notes that the specification of the present invention does not provide criticality to the claimed range).
Regarding Claim 27, the combination of references disclosed above teaches the implantable prosthesis according to claim 22, wherein but fails to disclose the body has an elongation at break of 100.3% to 133.7% in the machine direction and 52.6% to 66.4% in the cross direction.
Rizk teaches the body has an elongation at break of less than (500%) but fails to explicitly teach ab elongation break of 100.3% to 133.7% in the machine direction and 52.6% to 66.4% in the cross direction.
Cherok teaches that it is known to test elongation breaks in the machine direction and the cross direction, but does not teach the explicit ranges claimed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the body taught by Risk to have the materials which exhibit the claimed properties, as taught by Cherok since it has been held that where the general conditions of a claim are disclosed in the prior art, the substitution of one known element for another yields predictable results to one of ordinary skill in the art.
Furthermore/Alternatively, It would have been obvious to one of ordinary skill before the effective filing date of the invention to modify the body of Rizk to have the properties in the claimed ranges, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980). See MPEP 2144.05 II (B).
Regarding Claim 28, the combination of references disclosed above teaches the implantable prosthesis according to claim 22, wherein Cherok teaches the body is formed of a knit mesh that includes a plurality of generally polygonal shaped primary pores defined by knitted strands of first filaments having a first diameter and a pair of individual second filaments that extend across each primary pore to define a plurality of secondary pores within each primary pore, each of the pair of individual second filaments extending substantially parallel to one another, each of the second filaments having a second diameter which is greater than the first diameter (Paragraph 0015-0022; see Figure 1).
Regarding Claim 29, the combination of references disclosed above teaches the implantable prosthesis according to claim 19, wherein Cherok teaches the first filament has a diameter of approximately 0.0045 to 0.0051 inches and the second filament has a diameter of approximately 0.0063 to 0.0075 inches (Paragraph 0028)
Regarding Claim 30, the combination of references disclosed above teaches the implantable prosthesis according to claim 19, wherein the body includes an implantable dual bar warp knit mesh produced according to a first bar pattern chain of 4/2 4/6 4/2 6/8 6/4 6/8 and a second bar pattern chain of 6/8 2/0 6/8 4/2 8/10 4/2, wherein the first filament is knitted according to the first bar pattern chain and the second filament is knitted according to the second bar pattern chain (see Figure 2; Paragraph 0022).
Regarding Claim 31, Rizk teaches an implantable prosthesis (100) for repairing a defect in a muscle or tissue wall, the prosthesis comprising (abstract): 
a body of biologically compatible mesh material having a preformed three- dimensional contoured shape that independently assumes a curved shape configured to conform to the muscle or tissue wall (Figure 2A-2D; Abstract; Column 2, Lines 17-34 and Lines 45-53).
Rizk fails to explicitly teach the body has an elongation at break of 100.3% to 133.7% in the machine direction and 52.6% to 66.4% in the cross direction.
Rizk teaches the body has an elongation at break of less than (500%) but fails to explicitly teach ab elongation break of 100.3% to 133.7% in the machine direction and 52.6% to 66.4% in the cross direction.
Cherok teaches that it is known to test elongation breaks in the machine direction and the cross direction, but does not teach the explicit ranges claimed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the body taught by Risk to have the materials which exhibit the claimed properties, as taught by Cherok since it has been held that where the general conditions of a claim are disclosed in the prior art, the substitution of one known element for another yields predictable results to one of ordinary skill in the art.
Furthermore/Alternatively, It would have been obvious to one of ordinary skill before the effective filing date of the invention to modify the body of Rizk to have the properties in the claimed ranges, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980). See MPEP 2144.05 II (B).
Regarding Claim 32, the combination of references disclosed above teaches the implantable prosthesis according to claim 31, wherein Cherok teaches the body has an elongation at break of approximately 113% in the machine direction and approximately 60% in the cross direction (see Table 1).
Furthermore/Alternatively, It would have been obvious to one of ordinary skill before the effective filing date of the invention to modify the body of Rizk to have the properties in the claimed ranges, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980). See MPEP 2144.05 II (B).
Regarding Claim 33, the combination of references disclosed above teaches the implantable prosthesis according to claim 31, wherein Cherok the body has a suture pullout strength of 6.9 lbs to 12.4 lbs in the machine direction and 7.7 lbs to 13.7 lbs in the cross direction (Table 1).
Regarding Claim 34, the combination of references disclosed above teaches the implantable prosthesis according to claim 31, wherein Cherok the body has a tensile strength of 12.6 lbs to 17.1 lbs in the machine direction and 31.4 lbs to 44.9 lbs in the cross direction (Table 1).
Regarding Claim 35, the combination of references disclosed above teaches the implantable prosthesis according to claim 31, wherein the body has a tear resistance of 7.8 lbs to 12.3 lbs in the machine direction and 7.7 lbs to 12.9 lbs in the cross direction (Table 1).
Regarding Claim 36, the combination of references disclosed above teaches the implantable prosthesis according to claim 31, wherein Rizk teaches the body has a ball burst strength of 45 lbs to 52 lbs (Column 9, Lines 39-41 which discloses a burst strength of at least 20kg which is 22.09 lbs and Column 9, Lines 53 discloses that the preferred embodiment has a burst strength of 24.5kg. Therefore, the prior art encompasses the claimed range; the Examiner also notes that the specification of the present invention does not provide criticality to the claimed range).
Regarding Claim 37, the combination of references disclosed above teaches the implantable prosthesis according to claim 31, wherein Cherok teaches the body is formed of a knit mesh that includes a plurality of generally polygonal shaped primary pores defined by knitted strands of first filaments having a first diameter and a pair of individual second filaments that extend across each primary pore to define a plurality of secondary pores within each primary pore, each of the pair of individual second filaments extending substantially parallel to one another, each of the second filaments having a second diameter which is greater than the first diameter (Paragraph 0015-0022; see Figure 1).
Regarding Claim 38, the combination of references disclosed above teaches the implantable prosthesis according to claim 37, wherein Cherok teaches the first filament has a diameter of approximately 0.0045 to 0.0051 inches and the second filament has a diameter of approximately 0.0063 to 0.0075 inches (Paragraph 0028)
Regarding Claim 39, the combination of references disclosed above teaches the implantable prosthesis according to claim 37, wherein Cherok teaches the body includes an implantable dual bar warp knit mesh produced according to a first bar pattern chain of 4/2 4/6 4/2 6/8 6/4 6/8 and a second bar pattern chain of 6/8 2/0 6/8 4/2 8/10 4/2, wherein the first filament is knitted according to the first bar pattern chain and the second filament is knitted according to the second bar pattern chain (see Figure 2; Paragraph 0022).
Regarding Claim 40, Ritz teaches an implantable prosthesis for repairing a defect in a muscle or tissue wall, the prosthesis comprising: 
A body of biologically compatible prosthetic material having a preformed three- dimensional contoured shape that independently assumes a curved shape configured to conform to the muscle or tissue wall (Figure 2A-2D; Abstract; Column 2, Lines 17-34 and Lines 45-53), the body having a ball burst strength of 45 lbs to 52 lbs (Column 9, Lines 39-41 which discloses a burst strength of at least 20kg which is 22.09 lbs and Column 9, Lines 53 discloses that the preferred embodiment has a burst strength of 24.5kg. Therefore, the prior art encompasses and anticipates the claimed range; the Examiner also notes that the specification of the present invention does not provide criticality to the claimed range) 
Ritz fails to disclose wherein the body has a tensile strength of 12.6 lbs to 17.1 lbs in the machine direction and 31.4 lbs to 44.9 lbs in the cross direction, a tear resistance of 7.8 lbs to 12.3 lbs in the machine direction and 7.7 lbs to 12.9 lbs in the cross direction and an elongation at break of 100.3% to 133.7% in the machine direction and 52.6% to 66.4% in the cross direction.
Cherok teaches a repair fabric including a dual bar warp knit mesh for use in repairing soft tissue and muscle wall defects including hernia repair and chest wall reconstruction (abstract) wherein the body has a tensile strength of 12.6 lbs to 17.1 lbs in the machine direction and 31.4 lbs to 44.9 lbs in the cross direction, a tear resistance of 7.8 lbs to 12.3 lbs in the machine direction and 7.7 lbs to 12.9 lbs in the cross direction and an elongation at break of 100.3% to 133.7% in the machine direction and 52.6% to 66.4% in the cross direction (see Table 1 of Cherok).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the body taught by Risk to have the materials which exhibit the claimed properties, as taught by Cherok since it has been held that where the general conditions of a claim are disclosed in the prior art, the substitution of one known element for another yields predictable results to one of ordinary skill in the art.
Furthermore/Alternatively, It would have been obvious to one of ordinary skill before the effective filing date of the invention to modify the body of Rizk to have the properties in the claimed ranges, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980). See MPEP 2144.05 II (B).
Regarding Claim 41, the combination of references disclosed above teaches the implantable prosthesis according to claim 40, wherein Cherok teaches the body is formed of a knit mesh that includes a plurality of generally polygonal shaped primary pores defined by knitted strands of first filaments having a first diameter and a pair of individual second filaments that extend across each primary pore to define a plurality of secondary pores within each primary pore, each of the pair of individual second filaments extending substantially parallel to one another, each of the second filaments having a second diameter which is greater than the first diameter (Paragraph 0015-0022; see Figure 1).
Regarding Claim 42, the combination of references disclosed above teaches the implantable prosthesis according to claim 41, wherein Cherok teaches the first filament has a diameter of approximately 0.0045 to 0.0051 inches and the second filament has a diameter of approximately 0.0063 to 0.0075 inches (Paragraph 0028)
Regarding Claim 43, the combination of references disclosed above teaches the implantable prosthesis according to claim 41, wherein Cherok teaches the body includes an implantable dual bar warp knit mesh produced according to a first bar pattern chain of 4/2 4/6 4/2 6/8 6/4 6/8 and a second bar pattern chain of 6/8 2/0 6/8 4/2 8/10 4/2, wherein the first filament is knitted according to the first bar pattern chain and the second filament is knitted according to the second bar pattern chain (see Figure 2; Paragraph 0022).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771